PER CURIAM.
Appellants, Richard H. Pecorelli and Delo-ria Pecorelli, challenge an order that struck their defensive pleadings and counterclaim and granted a default to appellees. The court’s order details the circumstances that demonstrate appellants’ willful noncompliance with the court’s orders as follows:
The Court finds defendants have engaged in a pattern of thwarting discovery by repeatedly not appearing for their depositions. The Court has already adjudicated defendants to be in contempt for their deliberate and contumacious refusal to comply with a previous order.... The Court finds that defendants have deliberately failed to comply with orders compelling their discovery_ Defendants’ actions are willful and deliberate and show a contemptuous disregard for the orders of this Court.
2. Defendants are again adjudicated to be in contempt for their deliberate and contemptuous refusal to comply with orders compelling their appearance for deposition.
We conclude that abuse of discretion has not been demonstrated and we, therefore, affirm.
THREADGILL, C.J., and CAMPBELL and QUINCE, JJ., concur.